Citation Nr: 0908244	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In October 2008, the Board remanded this matter for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Bilateral hearing loss existed prior to the Veteran's 
entry into active duty service.

2.  The Veteran's pre-existing bilateral hearing loss did not 
permanently increase in severity during his active duty 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's April 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board also notes that a medical opinion 
was obtained concerning the etiology of the Veteran's current 
bilateral hearing loss.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to loud noise from jet engines.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the Veteran served on active duty in the Air 
Force from August 1965 to January 1969.  His report of 
separation, Form DD 214, listed his inservice specialty as a 
general purpose vehicle repairman, and indicated that he had 
no foreign and/or sea service.

The Veteran's enlistment examination was conducted in August 
1965.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
25 (35)
25 (30)
LEFT
-5 (10)
0 (10)
5 (15)
0 (10)
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The enlistment examination report concluded with a diagnosis 
of defective hearing, and the hearing portion of Veteran's 
"PULHES" profile was recorded as "2."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

The Veteran's service medical records are completely silent 
as to any complaints or findings of hearing loss.  A physical 
profile serial report, dated in June 1966, listed the hearing 
portion of the Veteran's "PULHES" profile as a "1."

The Veteran's separation examination was conducted in October 
1968.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
0 (10)
15 (25)
10 (15)
LEFT
0 (15)
-5 (5)
-5 (5)
-10 (0)
-10 (-5)

(Note: Although conducted after November 1967, the 
examination report specifically noted that the results were 
provided using the older ASA standards.  Accordingly, the ASA 
standards, on the left, have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

A medical history report, completed pursuant to his 
separation examination, indicated that the Veteran denied 
having any history of ear trouble.  

In April 2007, the Veteran filed a claim seeking service 
connection for bilateral hearing loss.  In support of his 
claim, the Veteran submitted a medical treatment letter, 
dated in March 2007, from a private audiologist.  The letter 
indicated that an audiological evaluation, performed in 
February 2007, revealed that the Veteran had moderate mid and 
high frequency sensorineural hearing loss, bilaterally.  The 
audiologist also stated:

From your history of being exposed to the 
noise of jet engines while serving in the 
military during the mid through late 
1960's, it is quite likely that this was 
the beginning of your hearing loss and 
tinnitus.  Since that time you've been 
working in manufacturing.  The type and 
degree of your hearing level on your 
audiogram is consistent with noise 
induced hearing loss.  Your pure tone 
average for 1000, 2000, 3000 and 4000 is 
61.25 dBHL for the right ear and 73.75 
dBHL for the left ear.

In May 2007, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed, including his service medical records.  Based 
upon review of these records, the VA examiner opined that the 
Veteran's hearing loss is not the result of noise exposure 
during his military service.  In support of his opinion, the 
VA examiner noted that since the damage from noise exposure 
occurs at the time of the exposure, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing recovered without a permanent threshold shift 
(hearing loss).  To this extent, the examiner noted that 
audiological testing on the Veteran at the time of his 
separation revealed normal hearing sensitivity, bilaterally.  
The examiner also noted that additional noise exposure and 
aging since his military separation were likely contributing 
factors to his current hearing loss.

In November 2008, a second VA audiological examination was 
conducted.  The VA examiner noted the Veteran's claims folder 
had been reviewed.  The report noted the Veteran's history of 
noise exposure from jet engines, flight line noise, trucks, 
and catepillars while in the military.  It also noted the 
Veteran's post service noise exposure from working in a 
plastic plant, where he reported wearing hearing protection.  
In reviewing his service records, the VA examiner noted that 
the audiogram conducted pursuant to the Veteran's enlistment 
examination normal hearing from the 500 to 6000 Hertz levels.  
The VA examiner also noted that the audiogram conducted 
pursuant to his separation examination, performed in October 
1968, revealed normal hearing, bilaterally, from the 500 to 
6000 Hertz levels.  Following a current audiological 
examination of the Veteran, the diagnosis was bilateral 
sensorineural hearing loss, moderate to profound in severity.  
Based upon his examination of the Veteran and review of the 
claims folder, the VA examiner opined that it was not likely 
that the Veteran's current hearing loss was associated with 
his noise exposure in the military.  In support of his 
opinion, the VA examiner indicated that the Veteran's hearing 
was normal at the time of his separation from the service.  
The VA examiner further elaborated:

Exposure to either impulse sounds or 
continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 
to 48 hours after exposure to loud noise.  
Impulse sounds may also damage the 
structure of the inner ear resulting in 
an immediate hearing loss.  Continuous 
exposure to loud noise can also damage 
the structure of the hair cells resulting 
in hearing loss.  If the hearing does not 
recover completely from a temporary 
threshold shift, a permanent hearing loss 
exists.  Since the damage is done when 
exposed to noise, a normal audiogram 
subsequent to the noise exposure would 
verify that the hearing had recovered 
without permanent loss.

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.

By statute, a Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2008).  

In this case, the Veteran's entrance examination report, 
dated in August 1965, noted that he had pre-existing hearing 
loss at the time he entered into military service.  
Accordingly, the Board finds that this condition was noted at 
entrance into service, and the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  However, the 
portion of the regulation that was changed is inapplicable to 
the Veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the Veteran's 
claim.  Therefore, all due process requirements were met in 
this regard, and there is no prejudice to the Veteran's claim 
in proceeding with adjudication of his appeal.

After reviewing the Veteran's claims folder, the Board finds 
that there is no evidence that the Veteran's pre-existing 
hearing loss underwent an increase in severity during 
service.  A review of his service medical records is 
completely silent as to any complaints of or treatment for 
bilateral hearing loss.  In addition, comparison of the pure 
tone thresholds, in decibels, of the audiological findings on 
his entrance and separation examination indicated that the 
Veteran's hearing acuity improved in all but one decibel 
level (left ear, 500 Hertz), and the VA examiner in November 
2008 noted that the Veteran's separation examination revealed 
no permanent hearing loss.  Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002)(38 U.S.C.A. § 1153 requires an increase 
in the severity of the preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition.); see Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Additionally, there is no evidence of any post service 
treatment having been sought for this hearing loss for more 
than thirty-seven years following the Veteran's discharge 
form military service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim herein.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Finally, the competent medical evidence of record indicates 
that it was not likely that the Veteran's hearing loss was 
incurred during his military service.  

Specifically, the VA examiner, who conducted the November 
2008 VA audiological examination, found that the Veteran's 
current hearing loss was not likely related to his military 
service.  In reaching this conclusion, the VA examiner 
reported that any permanent loss of hearing incurred during 
service would have been reflected on the Veteran's separation 
examination.  Thus, the Veteran's "normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss."  Thus, the 
evidence does not show that the Veteran's pre-existing 
bilateral hearing loss worsened during service.  

In support of his claim, the Veteran submitted a March 2007 
opinion letter from his private audiologist.  The Board, 
however, finds no probative value in this evidence.  
Specifically, this opinion is based solely upon the Veteran's 
own assertions, without any substantive review of his 
available inservice or post service treatment medical 
records.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("[A] bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional.").  
Specifically, the opinion does not consider or address the 
finding of defective hearing noted on the Veteran's entrance 
examination.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate 
history provided by the claimant because a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  Moreover, it fails to address the lack of any 
inservice complaints or treatment for hearing loss having 
been shown during service, and for more than thirty-five 
years thereafter.

Since there is no competent evidence that the bilateral 
hearing loss worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  However, in the present case, there is no 
competent evidence of worsening of the pre-existing bilateral 
hearing loss in service.  See Wagner, 370 F. 3d. at 1096.

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that his current bilateral hearing 
loss is related to his military service, as a layman, cannot 
be considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, in the absence of competent medical evidence that the 
Veteran's current bilateral hearing loss is related to his 
military service, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


